DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara (JP 2012-180301 A; published 20 September 2012; citations herein to English machine translation made 16 December 2022).
	Uehara discloses a drug delivery system of gold nanoparticles with drug adsorbed thereon (i.e., a first layer of a drug molecule attached onto the gold nanoparticle) and then coated with a thermoresponsive polymer (i.e., a second layer of a protective polymer) (page 4 first full paragraph and sixth full paragraph; abstract; claim 1) wherein the drug may be an anticancer agent (i.e., a cancer therapy drug) (page 7 third to last paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (JP 2012-180301 A; published 20 September 2012; citations herein to English machine translation made 16 December 2022).
Uehara discloses a drug delivery system of gold nanoparticles with drug adsorbed thereon (i.e., a first layer of a drug molecule attached onto the gold nanoparticle) and then coated with a thermoresponsive polymer (i.e., a second layer of a protective polymer) (page 4 first full paragraph and sixth full paragraph; abstract; claim 1) wherein the drug may be an anticancer agent (i.e., a cancer therapy drug) (page 7 third to last paragraph).
Regarding claim 2, although Uehara does not disclose an example as instantly claimed with a cancer therapy drug, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Uehara as discussed above and to make the gold nanoparticles of Uehara wherein the drug adsorbed thereon is an anticancer agent, which is then coated with a thermoresponsive polymer, with a reasonable expectation of success.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aprikyan et al. (WO 2017/210666 A2; published 07 December 2017) discloses functionalized nanoparticles having a nanoparticle core and a biologically active molecule attached directly to the nanoparticle core (paragraph [0030]) or functionalized nanoparticles having a nanoparticle core, a functional group attached directly to the nanoparticle, a biologically active molecule attached the functional group on the nanoparticle, and a polymer coating that encapsulates the nanoparticle (paragraph [0033]) wherein an advantageous nanoparticle core is gold (paragraphs [00147]-[00166]) wherein a biologically active molecule may be for example a tumor suppressor protein (i.e., a cancer therapy drug) (paragraph [00319]).

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617